	     Case 1:18-cr-00286-TWP-DLP Document 65 Filed 05/19/19 Page 1 of 8 PageID #: 582




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                   vs.                          )               1:18-cr-00286-TWP-DLP
                                                )
NOLAN BREWER                                    )
                                                )

                                     SENTENCING MEMORANDUM

        Defendant Nolan Brewer, by counsel, Samuel Ansell, respectfully submits the following sentencing

memorandum in the above captioned case.

                                                 Introduction

        In the early morning hours of Saturday, July 28, 2018, Nolan Brewer and his co-conspirator spray-

painted anti-Semitic symbols, including swastikas and Nazi flags, on the south and west walls of a

garbage dumpster enclosure located on the southwest edge of the land occupied by the Shaarey Tefilla

Synagogue. See Exhs. 1-3 (Satellite images of Synagogue property showing dumpster enclosure at

southwest corner of property). They also used a flammable mixture of gasoline and Styrofoam, which

they transported in a cooking pot, to set fire to the grass in front of the images they had painted. The

vandalized portions of the dumpster enclosure were not visible from the Synagogue, or its parking lot,

or the street. It was not visible from anywhere that members of the Congregation would ordinarily go.

See Exhs. 4-11 (photographs depicting the outward views from the vandalized walls of the dumpster

enclosure and the east side of the dumpster enclosure) and Exh 12 (photograph of the east wall of the

dumpster enclosure).

        The defacement of Synagogue property with Nazi symbols was a cruel and terrible thing to do. The

pain and sadness felt by the members of the Congregation must have been awful. One can only imagine
	     Case 1:18-cr-00286-TWP-DLP Document 65 Filed 05/19/19 Page 2 of 8 PageID #: 583




how horrifying it would have been for families, and especially for children, to see this hateful graffiti

anywhere on the property as they arrived that Saturday morning for Shabbat Services. Fortunately, that

did not happen because the defacement was so remotely located. It was apparently first noticed on

Saturday by a neighbor mowing his back yard who notified the Synagogue. Less than twenty-four hours

later, more than two dozen news stories had already been published and Vice President Mike Pence had

already condemned the crime on Twitter. By Monday another twenty-five news stories had been

published.

                                       Playing with fire at Alex’s house

        On the night of the offense, Nolan and his co-conspirator spent time with Nolan’s long-time friend,

Alex Hitchcock. For a year or more, Nolan, Alex, and several other friends had gathered most weekends

at Alex’s house to hang out. They watched movies, played video games, and had fires in the back yard.

So it was not strange to Alex that they experimented with homemade “napalm” by mixing Styrofoam

and gasoline and lighting it on fire. To Alex, that was just part of their messing around and hanging out.

For example, Alex had a sword and it was fun to coat the sword in the homemade napalm and light it on

fire.

        Besides experimenting with fire, Nolan and his friends attempted to experiment with so-called

“Drano bombs.” They had learned online that combining liquid drain cleaner and aluminum foil in a

Gatorade bottle will create an over-pressure “explosion” and blow open the bottle. This is not a

combustion based explosion. It is rather a non-combustion chemical reaction that releases gas producing

more pressure than a Gatorade bottle can withstand. For Nolan and his friends the experiment fell flat

because he had purchased a gel form of drain cleaner did not generate the reaction to over-pressurize the

container. Neither Nolan, nor any of his friends, ever bothered to purchase the liquid drain cleaner

necessary to create an actual “Drano bomb.”
	     Case 1:18-cr-00286-TWP-DLP Document 65 Filed 05/19/19 Page 3 of 8 PageID #: 584




        Nolan and his friends had also learned that ceramic pieces from broken spark plugs can shatter

glass. These spark plug fragments are sometimes referred to as “Ninja Rocks” because they can break

glass. This is the type of stuff that can be seen on the television show “Myth Busters” and which many

people, especially young people, find fun and interesting. It did not occur to Nolan or his friends to use

these materials with criminal intent. However, Nolan’s co-conspirator may have had something else in

mind.

                                                                                               Nolan’s Co-conspirator

        Nolan’s co-conspirator was his then 17 year old wife, Kiyomi, who had recently moved in with

Nolan and his parents. Kiyomi had a troubled upbringing. She told Nolan that she was conceived at a

Las Vegas truck stop when her mother was only 15 years old. When Kiyomi was two or three years old,

her great-grandfather took custody of her because her mother and her grandmother were unfit to raise a

child. Despite being rescued from an even worse childhood, Kiyomi was still raised in an unhealthy

environment and was taught to consider other races as inferior. Kiyomi became an avid participant in

white supremacist and radical right wing communication on a server called “Discord.”1 After moving in

with Nolan and his parents, Kiyomi spent several hours per day on Discord while Nolan was at work.

Kiyomi found pseudo-academic propaganda that purported to prove her white supremacist beliefs.

Every evening, Kiyomi would share her views with Nolan and ask him to read articles she had found.

According to Nolan, she began with rightwing yet mainstream views such as those presented on Fox


	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
1
      	  Discord is a digital distribution platform that specializes in text, image, video and audio communication
between users in a chat channel. It was designed for video gaming communities but has gained notoriety for its
use by white supremacists. https://slate.com/technology/2018/10/discord-safe-space-white-supremacists.html.
(site last accessed by counsel on May 19, 2019).



	  
	     Case 1:18-cr-00286-TWP-DLP Document 65 Filed 05/19/19 Page 4 of 8 PageID #: 585




News. She then moved on to writings by Ben Shapiro and articles on Breitbart News which bridged the

gap to the notorious white supremacist and anti-Semitic propaganda site Stormfront. Nolan Brewer, for

his part, bought into the propaganda. He wanted to please his new wife and the material seemed to make

sense to him. Despite buying into these ideas, Nolan had always been a rather docile and passive person

and extremely averse to violence or lawlessness. By all accounts, prior to this offense, Nolan was not

known to have ever broken even a minor rule.

        Beyond her direct involvement with white supremacists on Discord, Kiyomi has been implicated in

other acts of vandalism, including arson of at least one church. See Exh 12 (Probable cause affidavit,

Indiana v. Renzo Signorino 03C01-1808-F4-004698). It is clear from their respective histories, as well

as their FBI interviews, that Kiyomi was the one pushing a white supremacist ideology on Nolan. It is

similarly clear that Kiyomi was the instigator who pushed Nolan to participate in the instant offense.

Due to the dynamics of their relationship, Nolan often employed a strategy of not directly opposing

Kiyomi’s wishes but passively resisting and attempting to redirect her more extreme impulses. The

evidence does not prove Nolan ever harbored an actual intent to break into the Synagogue or to do

anything more than the terrible act he committed. The government seems intent on taking Nolan’s

words during the interview and unfairly twisting them into evidence that he intended or attempted to do

more than he did.

              The Government overstates the evidence of intent to break into the Synagogue

        During Nolan’s recorded interview with the FBI, he repeatedly denied that he wanted to or intended

to break into the Synagogue. FBI agent Bookwalter repeatedly pushes Nolan to admit that they tried to

get into the building. Nolan repeatedly denies it. He admits that they wanted to vandalize a wall of the

actual building but they settled for the brick walls surrounding the dumpster because they were too

afraid to get any closer.
	     Case 1:18-cr-00286-TWP-DLP Document 65 Filed 05/19/19 Page 5 of 8 PageID #: 586




        The government asserts that Nolan and his co-conspirator only decided not to burn down the

building on their way to commit the offense. That is not true. After more than one and a half hours of

interrogation, the agents took a break and then returned to ask Nolan some more questions. Despite the

fact that Nolan had already repeatedly denied trying to get into the building, agent Bookwalter feigned

ignorance, “So you said you tried to get inside?” (Recording 004 at 00:04:50). Nolan again denied that

they tried to get inside. He explained that “Asbestos Pete,” a person with whom Kiyomi had been

communicating on Discord, had wanted them to get inside to start a fire. He also described a

conversation he had with Kiyomi on their way to commit the offense. The conversation does not

evidence a last minute cancellation of a serious plan to break into the Synagogue as the government

attempts to portray. It was rather a mutual recognition, or so Nolan believed, that neither of them

wanted to attempt to break into the Synagogue. “We’re not going to actually burn the place down. No,

no, no, of course not.” (Recording 004 at 00:06:35). Nolan never wanted to do anything remotely that

crazy. Nolan persuaded Kiyomi to settle for the dumpster enclosure on the edge of the property.

                              The History and Characteristics of the Defendant

        Contrary to the government’s portrayal, the evidence does not prove that Nolan Brewer is filled with

emotionally-based hatred. It is clear from the detention hearing testimony of his father, his pastor, and

his Sunday-school teacher that he was not raised to have such hatred. He has not had any sort of life

experience that might provoke such hatred. He has lived in the same small town his entire life. He

graduated from high school and completed an accelerated associates degree in general studies at Ivy

Tech Community College. He has not demonstrated any emotional or psychological deficits or

behavioral problems in the past. He has always been a good son, a model student, and a reliable

employee. There is no apparent explanation for him to harbor the sort of emotionally-based hatred that

would motivate a person to deface the property of a Synagogue with Nazi symbols.
	     Case 1:18-cr-00286-TWP-DLP Document 65 Filed 05/19/19 Page 6 of 8 PageID #: 587




        It is clear from Nolan’s interview with the FBI that his belief in “national socialism” was

intellectually-based rather than emotionally-based and born of pseudo-academic misinformation. It is

clear that he has adopted beliefs based on “alt-right” or white nationalist propaganda. Such ideas are

indeed dangerous but dangerous ideas are best countered with facts disproving their pseudo-academic

foundations. Nolan is not immune to being educated with truth and fact. He is quite eager to learn.

        Nolan was motivated by dangerous misinformation and by his now ex-wife to commit a cruel act of

vandalism. Radical white supremacists chatting on Discord played on Kiyomi’s ignorance and

immaturity and emotional confusion. Kiyomin for her part played on Nolan’s ignorance and immaturity.

           Since committing the offense, Nolan been educating himself about the lies inherent in white

supremacy and anti-Semitism. He has been reading about the Holocaust. He has read the Diary of Anne

Frank. He requested through counsel to communicate with the Rabbi of the Shaarey Tefilla Synagogue

but was rebuffed and told the Rabbi did not want to speak with him. He has attempted to visit the

Holocaust Musuem in Terre Haute where he would have met and heard the story of an actual Holocaust

survivor. Although the museum was eager to receive him, the government, eager to portray him as a

monster, successfully fought to prevent the visit. The government is intent on sending a confused but

intelligent and educatable young man to prison for as long as they can attempt to justify under the

sentencing guidelines.

                                           The Appropriate Sentence

        The law requires a sentence that is sufficient but not more than necessary to further the purposes of

the sentencing statute. The nature and circumstances of this offense and the history and characteristics

of the defendant are discussed above. The sentence must reflect the seriousness of the offense, promote

respect for the law and afford a just punishment. In this case, a sentence of probation with a significant

amount of community service would suffice to accomplish those purposes. The sentence should protect
	     Case 1:18-cr-00286-TWP-DLP Document 65 Filed 05/19/19 Page 7 of 8 PageID #: 588




the public from further crimes of the defendant. Prison is not necessary or helpful to protecting the

public from further crimes by Nolan Brewer. On the contrary, prison tends to reinforce racist beliefs. In

prison, Nolan would find himself surrounded by predatory criminals in a racially segregated and

dangerously violent environment. The progress he has made could be lost. The sentence should afford

adequate deterrence to criminal conduct by others. People with radical racist beliefs are not deterred

from their beliefs by the incarceration of others. Those who would commit real crimes of violence for

racist reasons will not be deterred by sending Nolan to prison. Those deterred by Nolan’s punishment

are immature teenagers who might now think twice about committing a petty act of vandalism against a

place of worship knowing it could result in a federal criminal prosecution. Such people will be

adequately deterred by the prospect of a federal prosecution and the mere possibility of prison time. It is

not necessary to send Nolan Brewer to prison in order to deter such potential offenders. A better

deterrent would be to force Nolan to speak publically about his mistake as a part of his community

service. Prison will not provide Nolan Brewer with any needed educational, vocational, or correctional

treatment in the most effective manner. His educational and vocational training and correctional

treatment would best be accomplished on probation.

        The most important thing to know about Nolan Brewer is that he realizes his mistake. He also

realizes the mistakes that led to his mistake. He feels regret for hurting the people of the Shaarey Tefilla

Congregation and for hurting all the people who share in their pain. Nolan Brewer’s intelligence and

kindness and personal quest for growth and understanding far outweigh the recent ignorance that helped

motivate his crime. He no longer has the slightest inclination to utter the slightest anti-Semitic or racist

remark. His mistake was born of circumstances unlikely to ever recur. Furthermore, his crime was an

act of completely aberrant behavior for him. It was aberrant in its lawlessness because Nolan has always

been a fastidious rule follower. It was aberrant in its meanness because Nolan has always been kind
	     Case 1:18-cr-00286-TWP-DLP Document 65 Filed 05/19/19 Page 8 of 8 PageID #: 589




hearted and generous. It was aberrant in the circumstances that motivated it because he had never been

so misguided and, having educated himself out of that mindset, he will never again be so misguided

again.


                                                        Respectfully submitted,


                                                        /s/ Harold Samuel Ansell
                                                        H. Samuel Ansell
                                                        Attorney for Brewer




                                       CERTIFICATE OF SERVICE

	  
           I hereby certify that on May 19, 2019, a copy of the foregoing was filed electronically. Notice

of this filing will be sent to all counsel of record by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.


                                                        /s/ Harold Samuel Ansell
                                                        H. Samuel Ansell
                                                        Attorney for Brewer
	  
	  
	  
Ansell Law Firm, LLC
156 E. Market Street
Suite 900
Indianapolis, Indiana 46204
Telephone: 317-381-0371
